THE STATE OF TEXAS
                                         MANDATE
TO THE 82ND DISTRICT COURT OF ROBERTSON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 4th
day of May, A.D. 2016, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Brenda Davis Ingram, Appellant                             No. 06-16-00066-CR

                    v.                                      Trial Court No. 15-03-20050-CR

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Brenda Davis Ingram, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of June, A.D. 2016.

                                                             DEBRA K. AUTREY, Clerk